Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 12, 2021 has been entered. The Applicant amended claims 1 and 6 and added claim 15. Claims 1-15 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 12, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Drawings, and Claims.
Applicant's arguments filed October 10, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues “Ueki was cited for allegedly teaching that element 6 discloses a power supply. Element 6 is a feed line, thus, element 6 more closely corresponds to the claimed common conductor rather than the power supply. Ueki separately identifies power supply unit 8, which is shown in its Fig. 11. Thus, interpreting element 6 as a power supply would contradict the disclosure of Ueki. Also, Ueki does not disclose any conductor pattern of a combination of a common conductor, a first conductor and a second conductor. In Ueki, element 6 is extended from power supply 8 and is connected to feeding electrode 5. Feeding electrode 5 is of a rectangular shape, and is not a combination of a common conductor, a first conductor and a second conductor. Thus, Ueki does not disclose a power supply between the conductor plate and the conductor pattern, as recited in claim 1.”
Regarding the argument that element 6 of Ueki is not a power supply, element 6 is labeled as a power supply line in the disclosure of Ueki and can be considered a power supply with a broad reasonable interpretation of the limitation “power supply.” Interpreting element 6 of Ueki as a power supply does not contradict the disclosure of Ueki as element 8 of Ueki, as the applicant describes element 8 of Ueki as a power supply unit not a power supply. Claim 1 does not claim a power supply unit but a power supply and element 6 of Ueki supplies power. Regarding the argument that Ueki does not disclose a power supply . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto (JP 2017038153 A) in view of Ueki et al. (JP 2007311944 A), hereinafter known as Ueki.
Regarding claim 1, Yukimoto teaches (Fig. 1 and 6) an antenna device (1) configured to transmit a first signal having a first frequency (f1) and a second signal having a second frequency (f2), the second frequency (f2) being greater than the first frequency (f1), the antenna device comprising: a conductor plate (2) comprising a notch (AOA) having an open end (top of AOA), a closed end (bottom of AOA), and a pair of side ends (sides of AOA) between the open end and the closed end; a conductor pattern in the notch (AOA), the conductor pattern comprising a common conductor (E1), a first conductor (4), and a second conductor (3); and a power supply (FP) between the conductor plate (2) and the conductor pattern, the power supply (FP) being configured to supply power to the conductor pattern, wherein: the first conductor (4) and the second conductor (3) are each connected to the power supply (FP) with the common conductor (E1) interposed between the first conductor (4), the second conductor (3), and the power supply (FP), a part of the first conductor (4) is between the second conductor (3) and a second side end of the pair of side ends (left side of 2), and a length of the first conductor (4) in a direction along the second side end (left side of 2) is greater than a length of the second conductor (3) in the direction along the second side end (left side of 2) but does not specifically teach the power supply is located at a first side end of the pair of side ends such that a distance from the power supply to the open end is less than a distance from the power supply to the closed end

    PNG
    media_image1.png
    249
    331
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    298
    429
    media_image2.png
    Greyscale

However, Ueki teaches (Fig. 4) a power supply (6) located at a first side end of a pair of side ends (bottom end) such that a distance from the power supply (6) to an open end (left end) is less than a distance from the power supply (6) to a closed end (right end).

    PNG
    media_image3.png
    302
    321
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Ueki to include “a power supply located at a first side end of a pair of side ends such that a distance from the power supply to an open end is less than a distance from the power supply to a closed end,” as taught by Ueki, for the purpose of simplifying the power supply structure and improve yield and reduce cost (see also [0004]).
Regarding claim 3, Yukimoto further teaches (Fig. 1) wherein the notch (AOA) has a rectangular shape.
Regarding claim 7, Yukimoto further teaches (Fig. 1) wherein a distance between the first conductor (4) and the closed end (bottom of AOA) is greater than a distance between the first conductor (4) and the second side end (left side of 2).
Regarding claim 8, Yukimoto further teaches (Fig. 1) wherein a distance between the second conductor (3) and the closed end (bottom of AOA) is greater than a distance between the second conductor (3) and the second side end (left side of 2).
Regarding claim 9, Yukimoto further teaches (Fig. 3) wherein a capacitance of a capacitor formed between the first conductor and the second side end (Cb, greater distance than Cc) is greater than a capacitance of a capacitor formed between the second conductor and the second side end (Cc, less distance than Cb).

    PNG
    media_image4.png
    384
    440
    media_image4.png
    Greyscale

Regarding claim 10, Yukimoto further teaches (Fig. 1) further comprising: a first frequency adjustment circuit element (P3) configured to connect the common conductor (E1) to the first conductor (4); and a second frequency adjustment circuit element (P4) configured to connect the common conductor (E1) to the second conductor (3).
Regarding claim 15, Yukimoto does not specifically teach wherein the power supply is located between the first side end of the notch and the conductor pattern.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Ueki to include “a power supply is located between a first side end of a notch and a conductor,” as taught by Ueki, for the purpose of simplifying the power supply structure and improve yield and reduce cost (see also [0004]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto in view of Ueki as applied to claim 1 above, and in further view of Stoytchev et al. (US PGPUB 2015/0102974 A1), hereinafter known as Stoytchev.
Regarding claim 2, Yukimoto does not specifically teach wherein an open end of the first conductor and an open end of the second conductor face each other to form a capacitor.
However, Stoytchev teaches (Fig. 1) wherein an open end of a first conductor (110) and an open end of a second conductor (108) face each other to form a capacitor (112; [0034]).

    PNG
    media_image5.png
    502
    494
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Stoytchev to include “wherein an open end of a first conductor and an open end of a second conductor face each other to form a .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto in view of Ueki as applied to claim 1 above, and in further view of Odate et al. (JP 2006140735 A), hereinafter known as Odate.
Regarding claim 4, Yukimoto does not specifically teach wherein a total length of the pair of side ends and the closed end is half of a wavelength of the first frequency.
However, Odate teaches ([0040]) wherein a total length of a pair of side ends and a closed end is half of a wavelength of a first frequency ([0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Odate to include “wherein a total length of a pair of side ends and a closed end is half of a wavelength of a first frequency,” as taught by Odate, for the purpose of improving radiation pattern control and gain (see also [0039]).
Regarding claim 5, Yukimoto does not specifically teach wherein: the notch has at least one slit, and a length of a perimeter of the notch, including the at least one slit and excluding the open end, is half of a wavelength of the first frequency.
However, Ueki teaches (Fig. 4) wherein: the notch has at least one slit (slit around 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Ueki to include “wherein: the notch has at least one slit,” as taught by Ueki, for the purpose of simplifying the power supply structure and improve yield and reduce cost (see also [0004]).
Yukimoto in view of Ueki does not specifically teach a length of a perimeter of the notch, including the at least one slit and excluding the open end, is half of a wavelength of the first frequency.
However, Odate teaches ([0040]) a length of a perimeter of a notch is half of a wavelength of the first frequency ([0040]).

Regarding claim 6, Yukimoto does not specifically teach wherein the at least one slit extends in a direction orthogonal to one side end of a pair of side ends or to the closed end.
However, Ueki teaches (Fig. 4) wherein at least one slit (slit around 6) extends in a direction orthogonal to one side end of a pair of side ends or to a closed end (bottom of end).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Ueki to include “wherein at least one slit extends in a direction orthogonal to one side end of a pair of side ends or to a closed end,” as taught by Ueki, for the purpose of simplifying the power supply structure and improve yield and reduce cost (see also [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto in view of Ueki as applied to claim 10 above, and in further view of An et al. (US PGPUB 2018/0123244 A1), hereinafter known as An.
Regarding claim 11, Yukimoto does not specifically teach wherein the first frequency adjustment circuit element and the second frequency adjustment circuit element are each configured such that: at the first frequency, a reactance of the first frequency adjustment circuit element is less than a reactance of the second frequency adjustment circuit element, and at the second frequency, a reactance of the second frequency adjustment circuit element is less than a reactance of the first frequency adjustment circuit element. 
However, An teaches (Fig. 3A) wherein the first frequency adjustment circuit element (334 and 335) and the second frequency adjustment circuit element (324) are each configured such that: at the first frequency (900 Mhz), a reactance of the first frequency adjustment circuit element (334 and 335; Table 6) is less than a reactance of the second frequency adjustment circuit element (324; Table 5), and at the second 

    PNG
    media_image6.png
    787
    475
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with An to include “wherein the first frequency adjustment circuit element and the second frequency adjustment circuit element are each configured such that: at the first frequency, a reactance of the first frequency adjustment circuit element is less than a reactance of the second frequency adjustment circuit element, and at the second frequency, a reactance of the second frequency adjustment circuit element is less than a reactance of the first frequency adjustment circuit element,” as taught by An, for the purpose of reducing mutual coupling and improving compactness (see also [0003] and [0049]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto in view of Ueki as applied to claim 10 above, and in further view of Sakata et al. (US PGPUB 2011/0187615 A1), hereinafter known as Sakata.
Regarding claim 12, Yukimoto does not specifically teach wherein, at the first frequency, the first frequency adjustment circuit element is configured such that an impedance when the first conductor is viewed from the power supply is less than an impedance when the second conductor is viewed from the power supply.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Sakata to include “wherein, at a first frequency, a first frequency adjustment circuit element is configured such that an impedance when a first conductor is viewed from a power supply is less than an impedance when a second conductor is viewed from the power supply,” as taught by Sakata, for the purpose of improving ability to simultaneously transmit and receive multiple signal with a simple configuration (see also [0010]).
Regarding claim 13, Yukimoto does not specifically teach wherein, at the second frequency, the second frequency adjustment circuit element is configured such that an impedance when the second conductor is viewed from the power supply is less than an impedance when the first conductor is viewed from the power supply, at the second frequency.
However, Sakata teaches (Fig. 8) wherein, at a second frequency, a second frequency adjustment circuit element (14A) is configured such that an impedance when a second conductor (2) is viewed from a power supply is less than an impedance when a first conductor (1) is viewed from the power supply, at the second frequency ([0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Sakata to include “wherein, at a second frequency, a second frequency adjustment circuit element is configured such that an impedance when a second conductor is viewed from a power supply is less than an impedance when a first conductor is viewed from the power supply, at the second frequency,” as taught by Sakata, for the purpose of purpose of improving ability to simultaneously transmit and receive multiple signal with a simple configuration (see also [0010]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yukimoto in view of Ueki as applied to claim 10 above, and in further view of Sakata et al. (US PGPUB 2008/0007461 A1), hereinafter known as Su.
Regarding claim 14, Yukimoto does not specifically teach wherein the first frequency adjustment circuit element and the second frequency adjustment circuit element are ceramic chip inductors.
However, Su teaches ([0017]) wherein a frequency adjustment circuit elements are ceramic chip inductors ([0017], final 7 lines).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Yukimoto with Su to include “wherein a frequency adjustment circuit elements are ceramic chip inductors,” as taught by Su, for the purpose of simplifying manufacture and reducing cost (see also [0020]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                 

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845